Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “sufficient” in claim 1 is a relative term which renders the claim indefinite. The term “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, it has been considered a temperature that keeps the electrolyte above its melting point.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, in the reply filed on January 18, 2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Charles et al. (US Patent no. 4,869,790) in view of Benedetto et al. (US Patent Application Publication no. 2016/0251763) and Burton et al. (US Patent Application Publication no. 2009/0269273).
 	With regard to claim 1, Charles teaches a centrifugal molten electrolysis reactor and extraction system (abstract), comprising: a rotatable electrolytic cell comprising a cathode (24), an anode (23), wherein the electrolytic cell has a central longitudinal axis (along the drive shaft 7; figure 1); a motor connected to the electrolytic cell (col. 2, lines 60-62), wherein the motor is sized and configured for rapidly spinning the electrolytic 
	Charles fails to teach wherein the electrolysis reactor is a regolith electrolysis reactor comprising a concentric cell having an outer metallic cathode positioned about an inner metallic anode.
 	Benedetto discloses an electrolysis device comprising concentric metallic electrodes (paragraphs 1, 15) in order to minimize the cell volume while maximizing the ratio of active electrode surface to total cell volume (paragraphs 15, 26). One having ordinary skill in the art at the time of filing would have found it obvious to use a concentric design in the centrifugal electrolytic reactor of Charles, because as taught by Benedetto, this minimizes the cell volume while maximizing the ratio of active electrode surface area.
	Charles in view of Benedetto fails to teach that the electrolysis reactor is a regolith electrolysis reactor. However, electrolytic devices are well known in the art to be effective for treating molten regolith in order to recover various minerals that contain 
With regard to claim 2, Burton discloses a silo/hopper (14; figure 1) for storing and feeding regolith into the concentric electrolytic cell (paragraphs 19, 45), wherein the silo (14) is positioned above, and connected to, the electrolytic cell (paragraphs 19, 45).
With regard to claims 3-4, Benedetto further teaches wherein the cathode and the anode are cylindrical (paragraphs 2, 11) and made of one or more refractory metals, such as iridium (paragraph 15).
	With regard to claim 5, Charles further teaches a central cylindrical tube, wherein the central tube has rows of longitudinal tube through-holes sized and configured to allow the passage of oxygen gas (col. 1, lines 61-68; col. 2, lines 56-60; col. 3, lines 12-15 and 23-28).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794